DETAILED ACTION

This Office Action is in response to the original filing of July 15, 2020. Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

In interpreting the currently presented claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.

Rong et al. (CN 106354832 B) discloses a data publishing method, device and system, and belongs to the field of internet data processing. The method comprises the following steps: the server side obtains a version number or an identifier of the client side app; the server searches whether a plug-in which conforms to the client app exists according to the version number or the identifier of the client app, and if the plug-in which conforms to the client app is found, the server sends the plug-in to the client app; the method comprises the steps that a client app loads a plug-in, and media data are loaded through the plug-in; if the plug-in which 

Luo et al. (CN 106528078 A) discloses dynamically regulating a payment way on the basis of react-native. The method comprises the following steps of: a Javascript module calls the interface of a Native module to send order form information to the Native module, wherein the order form information comprises the name of the payment way; and the Native module calls a payment interface after the order form information is received, wherein the payment interface comprises the name of the payment way. The payment way can be regulated in time, and experience for a user to use a mobile terminal App is improved.

The prior art of record does not disclose or suggest either singly or in combination wherein the subscription service is configured to manage a plurality of users associated with a tenant of multiple tenants, each of the plurality of users have a corresponding user device that executes a monitoring application thereon, wherein management via the subscription service includes subscribing each of the plurality of users and configuring the tenant and associated messages, and wherein the publication service is configured to communicate with the corresponding user device of the plurality of users and to communication to a plurality of publisher threads, for exchanging messages therebetween, based on the subscribing and the configuring, and wherein the publication service communicates to the corresponding user device of the plurality of users via any of a React server and a push notification service, and wherein at least two corresponding user device of the plurality of users utilize a different operating system and platform from one another
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.4.2022